DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the fan is mechanically powered by the rotor shaft” in claim 7 must be shown or the feature(s) canceled from the claim(s). Specifically, Examiner notes that there is no indication in, e.g., Figures 4A-4C, of how the rotor shaft 406 might be arranged to proceed through the opposite side of the motor 402 to the cooling fan 412. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  Recitations of “the fan” should read “the cooling fan” or the like in order to ensure consistency of claim terminology throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1, lines 7-8 recite “to at least one motor and at least one gearbox” which is indefinite, because it is unclear if the recitation references the previously recite “at least one motor” in line 2 and “at least one gear box” in line 3, or whether the recitation is intended to refer to a new motor and gearbox. Claims 13 and 17 are likewise rejected, and dependent claims 2-12, 14-16 and 18-20 fail to cure the deficiency.
	Claim 10 recites “The electric drive system of claim 1 comprising a line replaceable unit” which is indefinite, because it is unclear if the entirety of the line replaceable unit is a new a distinct part of the electric drive system, or if the electric 
	Claim 17, lines 2-3 recites “an unducted ducted rotor; and a nacelle for supporting the ducted rotor” which is indefinite. For examination purposes, Examiner is interpreting claim 17 to read an unducted rotor; and a nacelle for supporting the unducted rotor” in order to promote compact prosecution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.

Claims 1-8, 10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Niergarth et al. (US 2018/0050811 A1), hereinafter Niergarth.
Regarding claim 1, Niergarth discloses an electric drive system for an aircraft (abstract, regarding a propulsion system for an aircraft) comprising: 
at least one motor (electric motor 334; fig. 6); 
at least one gear box (power gearbox 336; fig. 6) associated with the at least one motor (as shown in fig. 6); 
a cooling fan (blower 366; fig. 6) for expelling air into an oil cooler for cooling oil contained therein (para. [0056], regarding the BLI fan 300 includes a blower 366, driven by the accessory gearbox 342, providing an airflow through the air cooled oil cooler 356; fig. 5); 
an oil distribution system (accessory gearbox 342; fig. 5) for distributing oil cooled by the oil cooler to at least one motor (para. [0063], regarding a supply line 362 of the thermal management system is further configured in thermal communication with the electric motor 334 of the BLI fan 300 for removing heat from the electric motor 334; fig. 7) and at least one gearbox (para. [0074], regarding a thermal management system having a thermal fluid circulation assembly in thermal communication with the power gearbox 336, if provided); fig. 5), wherein the distributed oil is used to cool the at least one motor and the at least one gearbox (see again paras. [0063] and [0074]); 
a reservoir (sump 346; fig. 5) for collecting the distributed oil after it has been used to cool the at least one motor and the at least one gearbox (para. [0054], regarding the sump 346, as will be discussed in greater detail below, is configured to collect lubrication oil provided to the bearing 340); and 
at least one structural element (inner frame support 310; fig. 4) for retaining the at least one motor, the at least one gearbox, the cooling fan, the oil distribution system, and the reservoir together as a unit (as shown in fig. 4).
Niergarth does not appear to specifically disclose the cooling fan for drawing air into the electric drive system across an electronic component of the electric drive system to cool the electronic component.
However, in an alternate embodiment shown in Figure 14, Niergarth teaches the cooling fan (fan 438; fig. 14) for drawing air into the electric drive system across an electronic component of the electric drive system to cool the electronic component (para. [0102], regarding a fan 438 positioned at least partially within the cooling air duct 420 for assisting in providing an airflow through the cooling air duct 420; para. [0100], regarding the cooling airflow 426 may accept heat from the electric motor 334, reducing a temperature of the electric motor 334; fig. 14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the electric drive system of Niergarth such that the cooling fan is also configured for drawing air into the electric drive system across an electronic component of the electric drive system to cool the electronic component as 

Regarding claim 2, Niergarth as modified discloses the invention in claim 1, and further discloses the invention further comprising a pump (lubrication oil scavenger pump 360; fig. 5) associated with the reservoir for returning the oil collected in the reservoir to the oil cooler (para. [0056], regarding the lubrication oil scavenge pump 360 is fluidly connected to a lubrication oil scavenge line 364 for scavenging out lubrication oil from within the sump 346; fig. 5).

Regarding claim 3, Niergarth as modified discloses the invention in claim 1, and further discloses wherein the least one structural element comprises a housing (outer nacelle 314, as shown in fig. 4).

Regarding claim 4, Niergarth as modified discloses the invention in claim 1, and further discloses wherein the at least one structural element comprises first and second rails (forward support members 312; fig. 4) disposed on opposite sides of the unit (as shown in fig. 4).

Regarding claim 5, Niergarth as modified discloses the invention in claim 1, and further discloses wherein the at least one motor (334) comprises redundant electric 

Regarding claim 6, Niergarth as modified discloses the invention in claim 1, and further discloses wherein power generated by the at least one motor (334) drives a rotor shaft disposed through a center of the electric drive system (para. [0049], regarding a driveshaft 332 of the electric motor 334 extends to and is also coupled to the power gearbox 336; fig. 5).

Regarding claim 7, Niergarth as modified discloses the invention in claim 6, but does not appear to specifically disclose wherein the fan is mechanically powered by the rotor shaft.
However, Niergarth teaches that the fan (blower 366, as modified per the rejection of claim 1 above) is driven by the accessory gearbox (342, as per para. [0056]). Furthermore, Niergarth teaches the driveshaft 332 for transmitting mechanical power from the motor. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the electric drive system of Niergarth such that the fan is mechanically powered by the rotor shaft in order to simplify the construction of the electric drive system by ensuring that the same shaft can provide power to multiple fans/rotors.



Regarding claim 10, Niergarth as modified discloses the invention in claim 1, but does not appear to specifically disclose the invention comprising a line replaceable unit.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention to comprise a line replaceable unit, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindber, 93 USPQ 23 (CCPA 1952). The purpose for doing so would be to ensure modularity of the system, allowing for easy maintenance and replacement.
	
Regarding claim 13, Niergarth discloses a rotorcraft comprising a rotor system (aircraft 10 with BLI fan 106, as shown in fig. 1), the rotor system comprising:
a ducted rotor (BLI fan 106; fig. 1); 
a nacelle for supporting the ducted rotor (outer nacelle 314; fig. 4); and
an electric drive system for an aircraft (abstract, regarding a propulsion system for an aircraft) comprising: 
at least one motor (electric motor 334; fig. 6); 
at least one gear box (power gearbox 336; fig. 6) associated with the at least one motor (as shown in fig. 6); 
a cooling fan (blower 366; fig. 6) for expelling air into an oil cooler for cooling oil contained therein (para. [0056], regarding the BLI fan 300 includes a blower 366, driven by the accessory gearbox 342, providing an airflow through the air cooled oil cooler 356; fig. 5); 
an oil distribution system (accessory gearbox 342; fig. 5) for distributing oil cooled by the oil cooler to at least one motor (para. [0063], regarding a supply line 362 of the thermal management system is further configured in thermal communication with the electric motor 334 of the BLI fan 300 for removing heat from the electric motor 334; fig. 7) and at least one gearbox (para. [0074], regarding a thermal management system having a thermal fluid circulation assembly in thermal communication with the power gearbox 336, if provided); fig. 5), wherein the distributed oil is used to cool the at least one motor and the at least one gearbox (see again paras. [0063] and [0074]); 
a reservoir (sump 346; fig. 5) for collecting the distributed oil after it has been used to cool the at least one motor and the at least one gearbox (para. [0054], regarding the sump 346, as will be discussed in greater detail below, is configured to collect lubrication oil provided to the bearing 340); and 
at least one structural element (inner frame support 310; fig. 4) for retaining the at least one motor, the at least one gearbox, the cooling fan, the oil distribution system, and the reservoir together as a unit (as shown in fig. 4).
Niergarth does not appear to specifically disclose the cooling fan for drawing air into the electric drive system across an electronic component of the electric drive system to cool the electronic component; wherein the electric drive system is implemented as a line replaceable unit disposed in the nacelle.
However, in an alternate embodiment shown in Figure 14, Niergarth teaches the cooling fan (fan 438; fig. 14) for drawing air into the electric drive system across an electronic component of the electric drive system to cool the electronic component (para. [0102], regarding a fan 438 positioned at least partially within the cooling air duct 420 for assisting in providing an airflow through the cooling air duct 420; para. [0100], regarding the cooling airflow 426 may accept heat from the electric motor 334, reducing a temperature of the electric motor 334; fig. 14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the electric drive system of Niergarth such that the cooling fan is also configured for drawing air into the electric drive system across an electronic component of the electric drive system to cool the electronic component as taught by the alternate embodiment of Niergarth, whereby the airflow is drawn over the motor 334 or the secondary electrical machine 382 as shown in Figure 5, in order to ensure that both the e and the oil cooler are cooled by the same air flow, thus simplifying the design of the electric drive system.
In re Lindber, 93 USPQ 23 (CCPA 1952). The purpose for doing so would be to ensure modularity of the system, allowing for easy maintenance and replacement.

Regarding claim 14, Niergarth as modified discloses the invention in claim 13, and further discloses the invention further comprising a pump (lubrication oil scavenger pump 360; fig. 5) associated with the reservoir for returning the oil collected in the reservoir to the oil cooler (para. [0056], regarding the lubrication oil scavenge pump 360 is fluidly connected to a lubrication oil scavenge line 364 for scavenging out lubrication oil from within the sump 346; fig. 5).

Regarding claim 15, Niergarth as modified discloses the invention in claim 13, and further discloses wherein the at least one structural element comprises at least one of a housing and first and second rails disposed on opposite sides of the unit (310).

Regarding claim 16, Niergarth as modified discloses the invention in claim 13, and further discloses wherein the at least one motor (334) comprises redundant electric motors (para. [0068], regarding although for the embodiment depicted the electric motor 334 is depicted as a single motor electrically connected to both the first and second electric generators 108A, 108B, in other embodiments, the electric motor 334 may .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Niergarth et al. (US 2018/0050811 A1), hereinafter Niergarth, in view of Swales et al. (US 2011/0084561 A1), hereafter Swales.
Regarding claim 9, Niergarth as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein the electronic components comprise inverters.
However, Swales is in the field of oil-cooled motor/generators for vehicles (abstract) and teaches wherein the electronic components comprise inverters (para. [0036], regarding the transmission cooling oil is also used to cool the power inverter module 38; fig. 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the electric drive system of Niergarth such that the electronic components comprise inverters as taught by Swales in order to ensure that the current from the motor can be inverted into a useful form of electricity for the aircraft.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Niergarth et al. (US 2018/0050811 A1), hereinafter Niergarth, in view of Green et al. (US 2014/0299708 A1), hereafter Green.

However, Green is in the field of rotary wing air vehicles (abstract) and teaches a collective actuator for controlling a collective pitch of rotor blades connected to the rotor shaft, or a cyclic actuation system for controlling a cyclic pitch of rotor blades connected to the rotor shaft (para. [0071], regarding one skilled in the art will appreciate that a scissor link and counterweight, connected to the hub via a hinged joint and the swash via a rotating socket, carries the main shaft rotation of the motor up to the lower swashplate and allows axial movement whilst transmitting cyclic and collective inputs; fig. 7).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the electric drive system of Niergarth to include a collective actuator for controlling a collective pitch of rotor blades connected to the rotor shaft, or a cyclic actuation system for controlling a cyclic pitch of rotor blades connected to the rotor shaft as taught by Green in order to ensure that the orientation of the rotor blades can be properly controlled.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niergarth et al. (US 2018/0050811 A1), hereinafter Niergarth, in view of Kuhn, Jr. (US 2011/0024555 A1), hereinafter Kuhn.

However, Kuhn is in the field of electrically powered VTOL aircraft (abstract) and teaches wherein the rotor is an unducted rotor (as shown in figs. 4 and 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the electric drive system of Niergarth such that the rotor is an unducted rotor as taught by Kuhn in order to ensure that the airflow into and out of the powered rotor is optimal for the performance of the aircraft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647